        Case 3:20-cv-00338-PSH Document 19 Filed 08/26/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


AMANDA COFFMAN                                                           PLAINTIFF


VS.                          No. 3:20-cv-00338 PSH


KILOLO KIJAKAZI,1 Acting Commissioner,
    Social Security Administration                                     DEFENDANT



                                    JUDGMENT

       Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice.

       IT IS SO ORDERED this 26th day of August, 2021.



                                         UNITED STATES MAGISTRATE JUDGE




             1

Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, and
is the proper defendant. Fed. R. Civ. P. 25(d).
